          Case 1:21-cr-00024-EGS Document 35 Filed 08/10/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA

v.                                         Crim. Action No. 21-24-1 (EGS)
                                           Hon. Emmet G. Sullivan
ROBERT GIESWEIN,
                                           Hearing: Aug. 11, 2021
     Defendant.


NOTICE REGARDING NOTICE OF APPEAL & POSITION ON EXCLUDING
               TIME FROM SPEEDY TRIAL ACT

       Mr. Gieswein, through undersigned counsel, respectfully submits this notice to

the Court relating to the notice of appeal he filed today, August 10, 2021. See ECF

No. 34.

       As the Court is aware, the government has requested that the Court exclude

time from the Speedy Trial Act, asserting that the ends of justice served by taking

such action outweigh the best interest of the public and the defendant in a speedy

trial, and relying on 18 U.S.C. § 3161(h)(7)(A). See July 29, 2021 Minute Entry; Gov’t

Reply in Support of Oral Motion, ECF No. 33. Mr. Gieswein has resisted further

tolling of the Speedy Trial Act on this basis. See Opposition to Gov’t July 29 Oral

Motion to Exclude Time under the Speedy Trial Act, ECF No. 29. The Court will hold

a hearing on this issue tomorrow, August 11.

       Today was Mr. Gieswein’s deadline to file the notice of appeal of this Court’s

order denying him pretrial release, ECF No. 28. See Fed. R. App. P. 4(b)(1)(A)(I). To

avoid losing his opportunity to appeal, Mr. Gieswein was forced to file the notice
        Case 1:21-cr-00024-EGS Document 35 Filed 08/10/21 Page 2 of 2




today. However, notwithstanding the fact that interlocutory appeals ordinarily toll

the Speedy Trial Act pursuant to 18 U.S.C. § 1361(h)(1)(C), Mr. Gieswein does not

mean for his filing the notice of appeal to be misunderstood as indication that he no

longer presses his resistance to tolling of the Speedy Trial Act on the grounds that

the government has proffered.

      That is, if this Court grants the government’s pending oral request to exclude

time from the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) tomorrow, Mr.

Gieswein undoubtedly will pursue his appeal of the detention order. However, if the

Court declines the government’s request, and schedules a trial to take place within

seventy days, Mr. Gieswein may withdraw the appeal, to avoid any further tolling of

the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(1)(C), in keeping with his

consistent resistance to delaying trial.

      Respectfully submitted on August 10, 2021.

                                             ROBERT GIESWEIN
                                             by counsel:

                                             Geremy C. Kamens
                                             Federal Public Defender

                                             by:________s/_______________
                                             Ann Mason Rigby
                                             DC Bar No. 491902
                                             Assistant Federal Public Defender
                                             1650 King Street, Suite 500
                                             Alexandria, Virginia 22314
                                             Telephone: (703) 600-0869
                                             Facsimile: (703) 600-0880
                                             ann_rigby@fd.org
